Case 1:20-cv-02985-WJM-SKC Document 109 Filed 12/10/20 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Action No. 20-cv-2985-WJM-SKC

   DENVER HOMELESS OUT LOUD, et al.

           Plaintiffs,

   v.

   DENVER, COLORADO, et al.

          Defendants.


          DEFENDANT ROBINSON’S MOTION FOR TELEPHONIC TESTIMONY


          Defendant Murphy Robinson, Executive Director of Denver’s Department of Safety,

   through counsel, respectfully moves the Court for leave to testify telephonically at the evidentiary

   hearing in Plaintiff’s case on December 15, 2020 pursuant to Fed. R. Civ. P. 43(c) and WJM

   Revised Practice Standards 2(F). In support, Defendant states:

                                 CERTIFICATE OF CONFERRAL

          The parties previously conferred regarding this matter and understand that the Motion is

   unopposed.

                                             ARGUMENT

          1.      This case has been set for an in-person evidentiary hearing on December 15-16,

   2020. [Docs. ##74-75.]

          2.      On November 23, 2020, Plaintiffs served a subpoena on Director Robinson, seeking

   to compel his testimony at the upcoming hearing.
Case 1:20-cv-02985-WJM-SKC Document 109 Filed 12/10/20 USDC Colorado Page 2 of 3




          3.      Director Robinson filed a Motion to Quash [Doc. #88]. The Court ordered that he

   is required to testify at the hearing. [Doc. #98.]

          4.      Director Robinson will begin paternity leave on Friday, December 11, 2020, and

   he will be at the hospital on Tuesday, December 15—when Plaintiffs plan to call him as a witness

   in their case—related to the birth of his baby. He needs to be present at the hospital for this purpose

   and he also has significant concerns about the danger to his family from the COVID-19 pandemic,

   including his newborn child and his wife, who will have recently undergone a serious medical

   procedure.

          5.       Director Robinson respectfully requests that he be able to testify telephonically, so

   he will not be required to appear in person and be away from his family and risk potential

   exposure—especially in light of the serious medical procedure his wife will be undergoing.

   Counsel believes that telephonic rather than video testimony is necessary due to the likelihood that

   Director Robinson’s wife and child will still be hospitalized on the date of the hearing, and the

   technological difficulties attendant upon testifying from the hospital.

          6.      Fed. R. Civ. P. 43(a) provides that, for good cause in compelling circumstances and

   with appropriate safeguards, the court may permit testimony in open court by contemporaneous

   transmission from a different location. For the reasons discussed above, counsel for Defendant

   Robinson believe that good cause exists to allow Director Robinson to testify via telephone.

          WHEREFORE, for all these reasons, Defendant Robinson requests that he be allowed to

   testify telephonically at the hearing on December 15, 2020.




                                                        2
Case 1:20-cv-02985-WJM-SKC Document 109 Filed 12/10/20 USDC Colorado Page 3 of 3




          Respectfully submitted this 10th day of December 2020.

                                              s/ Wendy Shea
                                              Wendy J. Shea, Assistant City Attorney
                                              Conor Farley, Assistant City Attorney
                                              Geoffrey Klingsporn, Assistant City Attorney
                                              Denver City Attorney’s Office
                                              201 W. Colfax Ave., Dept. 1108
                                              Denver, Colorado 80202
                                              Telephone: (720) 913-3100
                                              Facsimile: (720) 913-3190
                                              wendy.shea@denvergov.org
                                              conor.farley@denvergov.org
                                              geoffrey.klingsporn@denvergov.org

                                  CERTIFICATE OF SERVICE

           I certify that on this 10th day of December 2020, I electronically filed the DEFENDANT
   ROBINSON’S MOTION FOR TELEPHONIC TESTIMONY with the Clerk of the Court
   using the CM/ECF system which will send notification of such filing to the following:

            David A. Lane                               Kathleen Spalding
            Darold W. Killmer                           Stephanie Lindquist Scoville
            Andy McNulty                                Emely Garcia
            Reid Allison                                kit.spalding@coag.gov
            dlane@kln-law.com                           stephanie.scoville@coag.gov
            dkillmer@kln-law.com                        emely.garcia@coag.gov
            amcnulty@kln-law.com
            rallison@kln-law.com

            Timothy R. Gablehouse
            Melanie J. Granberg
            Evan C. Singleton
            Ashley L. Zurkan
            tgablehouse@gcgllc.com
            mgranberg@gcgllc.com
            esingleton@gcgllc.com
            azurkan@gcgllc.com


                                                     s/ Philip Jett
                                                     Denver City Attorney’s Office



                                                 3
